Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIQUID PUMPING DEVICE WITH CONCAVE CAVES AND CONVEX LIQUID EXTRUDING COMPONENT.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYES-PANKHURST (U.S. Patent Publication US 2006/0051228 A1).
Regarding claim 1, HAYES-PANKHURST discloses: a liquid pumping device (the liquid pumping device is defined in the housing (10)) (see Abstract), comprising a first component (10), a second component (15), and a third component (14), wherein the second component moves relative to the first component in a fixed manner (see Figures 1-3, where the first component is fixed and the second component rotates relative to the first component), and at least a part of a contact surface of the first component and the second component is in liquid tightness sliding fit (see Figures 1-3, see Abstract, ¶0024); 
a medium inlet (11) and a medium outlet (12), not in communication with each other (see Figures 1-3, ¶0024, ¶0033), are provided in the contact surface of the first component in liquid tightness sliding fit with the second component (see Figures 1-3, ¶0024, ¶0033); at least one cave (16a, 16b, 16c, 16d, 29a, 29b, 29c, 29d) is provided in the contact surface of the second component in liquid tightness sliding fit with the first component (see Figures 1-3, and 9-11); the cave moves in a fixed path in a range of the 
the third component is arranged on a side of the medium outlet in a forward movement direction of the cave (see Figures 1-3, and 9-11), and when the cave moves forward passing the third component, a part of the third component entering the cave extrudes medium in the cave to the medium outlet (see Figures 1-3, and 9-11, ¶0033). 
Regarding claim 2, HAYES-PANKHURST discloses:  a side of the third component in a reverse movement direction of the cave is in natural communication with or transient communication with the medium outlet via the cave passing by (see Figures 1-3, and 9-11). 
Regarding claim 3, HAYES-PANKHURST discloses:  the third component is located on a side of the medium inlet (11) in the reverse movement direction of the cave, and when the cave passes the third component in the reverse movement direction, a part of the third component entering the cave extrudes medium in the cave to the medium inlet (11) (see Figures 1-5, and 9-11, ¶0038). 
Regarding claim 4, HAYES-PANKHURST discloses: a side of the third component in the forward movement direction of the cave is in natural communication with or transient communication with the medium inlet via the cave passing by (see Figures 1-3, and 9-11). 
claims 5 or 14, HAYES-PANKHURST discloses: the movement of the second component is a rotational movement (see Figures 1-3, and 9-11), and the contact surface of the first component and the second component in liquid tightness sliding fit is a plane perpendicular to a rotation axis of the second component, or a revolution surface coaxial with the rotation axis of the second component (see Figures 1-3, and 9-11, ¶0024, ¶0033). 
Regarding claims 6 or 15, HAYES-PANKHURST discloses: there is at least one group of caves and each group comprises at least one cave (see Figures 1-5, where a first group of caves is 16a-16d, and a second group of caves includes 29a-29d); the caves in same group share a movement path (see Figures 1-3, and 9-11); each group has different cave movement path (see Figures 1-7, and 9-11, where the first and second group have different movement paths); in each group, the caves are evenly arranged along the movement path (see Figures 1-7 and 9-11). 
Regarding claims 7 or 16, HAYES-PANKHURST discloses: there are multiple groups of the medium inlets (11a, 11b), the medium outlets (12a, 12b), and the third components (see Figures 7, 16, and 17, ¶0041-¶0042, ¶0051-¶0056); each group comprises one medium inlet, one medium outlet, and one third component arranged between the medium inlet and the medium outlet (see Figures 16 and 17); each group of medium inlets and medium outlets is provided alternatively on the movement paths of a cave groups (see Figures 16 and 17). 
Regarding claims 8 or 17, HAYES-PANKHURST discloses: an inner surface of the cave is a smooth curved surface, and a front edge and a rear edge of the cave are smoothly transitioned (see Figure 8). 
claim 10, HAYES-PANKHURST discloses: the second component is a core of a rotating body structure (see Figures 1-3, and 9-11), and the first component is a cylinder liner sleeved on an outside of the core (see Figures 4-7); the core rotates relatively inside the cylinder liner (see Figures 1-3, and 9-11); an inner side of the cylinder liner and the outside of the core are in liquid tightness sliding fit in a section in an axial direction (see Figures 1-3, and 9-11, ¶0024, ¶0033); 
the medium inlet and the medium outlet are arranged on an inner side surface of a section of the cylinder liner in liquid tightness sliding fit with a core side (see Figures 1-3, and 9-11, ¶0024, ¶0033), and the cave is arranged on a section of the core side in liquid tightness sliding fit with the inner side of the cylinder liner (see Figures 1-3, and 9-11, ¶0024, ¶0033); 
the third component is arranged on a side of the medium outlet in a forward rotation direction of the core (see Figures 1-3, and 9-11); when the cave passes the third component with a forward rotation movement of the core, a part of the third component enters the cave and extrudes medium from the cave to the medium outlet (see Figures 1-3, and 9-11, ¶0024, ¶0033). 
Regarding claim 11, HAYES-PANKHURST discloses: the third component is located on a side of the medium inlet (11) in a reverse rotation direction of the core; when the cave passes the third component with a reverse rotation movement of the core, a part of the third component enters the cave and extrudes medium from the cave to the medium inlet (11) (see Figures 1-5, and 9-11, ¶0038). 
claims 12 and 19, HAYES-PANKHURST discloses: the core is a cylindrical structure, and the cylinder liner is a cylindrical sleeve structure (see Figures 4-7). 
Regarding claim 13, HAYES-PANKHURST discloses: a movement method of the second component relatively to the first component is rotation, or movement, or a combination of rotation and movement (see Figures 1-17, the second component rotates relative to the first component in all embodiments, in addition, the second component can move relative to the first component in some of the embodiments (see for example, Figures 4-5)). 
Claims 1, 3, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VONNEGUT (U.S. Patent 4,017,208).
Regarding claim 1, VONNEGUT discloses: a liquid pumping device (see Abstract), comprising a first component (11), a second component (12), and a third component (21), wherein the second component moves relative to the first component in a fixed manner (see Figures 1-2, where the first component is fixed and the second component rotates relative to the first component), and at least a part of a contact surface of the first component and the second component is in liquid tightness sliding fit (see Figures 1-2, see Abstract); 
a medium inlet (17) and a medium outlet (18) (the pump is reversible, where the inlet and outlet can change due to the rotational direction of the second component (12)), not in communication with each other (see Figures 1-2, Abstract), are provided in the contact surface of the first component in liquid tightness sliding fit with the second component (see Figures 1-2, Abstract, Column 1, line 59 – Column 2, line 7); at least 
the third component is arranged on a side of the medium outlet in a forward movement direction of the cave (see Figure 1), and when the cave moves forward passing the third component, a part of the third component entering the cave extrudes medium in the cave to the medium outlet (see Figures 1-2, Column 1, line 59 – Column 2, line 43). 
Regarding claim 3, VONNEGUT discloses:  the third component is located on a side of the medium inlet (17) in the reverse movement direction of the cave, and when the cave passes the third component in the reverse movement direction, a part of the third component entering the cave extrudes medium in the cave to the medium inlet (17) (see Figure 1, it is noted that the medium inlet (17) would operate in reverse rotation, where the working fluid would enter in the medium outlet (18) and exit the medium inlet (17) when rotated in the opposite direction, and therefore, would meet the location of the cave and the extruding the medium to the medium inlet (17)). 
claims 9 or 18, HAYES-PANKHURST discloses: an elastic convex portion adapted to a shape of the cave is provided on the third component (see Figure 2). 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents were referenced since these also had caves and a third component that elastically deformed in order to remove the working fluid from the cave SVENSSON (U.S. Patent 3,771,901), HAYES-PANKHURST has the following Patents/ Patent Publications (U.S. Patent 10,935,025 B2, U.S. Patent 10,495,085 B2, U.S. Patent Publication US 2014/0255164 A1, U.S. Patent 10,465,681 B2).  BERKOWITZ (U.S. Patent 4,028,021) is referenced to disclose that having a liner (32) that is sleeved in a housing is well-known to aid in sealing of the rotor (i.e. second component) with the first component (i.e. the sleeved housing).  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY DAVIS/
Primary Examiner
Art Unit 3746